Citation Nr: 0408697	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-18 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUES

1. Entitlement to service connection for a lumbar spine 
disorder.

2. Entitlement to service connection for a cervical spine 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION


The veteran had active service from November 1979 to November 
1986, and from August 1990 to June 1991.  He served in the 
Reserves from May 1988 to May 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  In March 2003, the Board remanded this 
case to the RO for further development.  

The Board notes that in the December 2003 supplemental 
statement of the case, the AOJ inadvertently stated that 
encephalomyelitis/aseptic meningitis is service-connected.  
It is not.  This error had no material effect on the 
veteran's claims.  


FINDINGS OF FACT

1.  A chronic lumbar spine disorder was not manifest during 
service and arthritis was not manifest within one year of 
separation.  A chronic lumbar spine disorder is not related 
to any incident of service.  

2.  A chronic cervical spine disorder was not manifest during 
service and arthritis was not manifest within one year of 
separation.  A chronic cervical spine disorder is not related 
to any incident of service.  


CONCLUSIONS OF LAW

1.  A lumbar spine disorder, to include degenerative joint 
disease, degenerative disc disease, and spondylosis, was not 
incurred in or aggravated by service nor may degenerative 
joint disease be presumed to have so been incurred.  38 
U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).

2.  A cervical spine disorder, to include degenerative joint 
disease and spondylosis, was not incurred in or aggravated by 
service nor may degenerative joint disease be presumed to 
have so been incurred.  38 U.S.C.A. §§ 101(24), 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of VCAA via an April 2003 letter.  The 
claimant was informed of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  The 
claimant was specifically advised of the type of evidence 
which would establish his claims and he was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claims, notice of what he could do to help his claims and 
notice of how his claims were still deficient.  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after", the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that the Secretary failed to 
demonstrate that, "lack of such a pre-AOJ [agency of 
original jurisdiction]-decision notice was not prejudicial to 
the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id at 
13.

Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the appellant at the end of the line of cases waiting 
to be adjudicated.  This claim was received over 4 years ago.

The Board does not believe that voiding the rating decisions 
would be in the best interests of the veteran in this case.  
In this case, the veteran was provided every opportunity to 
submit evidence, and to attend a hearing at the RO before a 
hearing officer or before a Veterans Law Judge at the RO or 
in Washington, D.C.  He was provided with notice of the 
appropriate law and regulations.  He was provided notice of 
what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  Hence, not withstanding Pelegrini, to allow 
the appeal to continue would not be prejudicial error to the 
veteran.  Under the facts of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004)  

Thus, in sum, the veteran was informed of the duty to notify, 
the duty to assist, to obtain records, and examinations or 
opinions.  The veteran was specifically advised of the type 
of evidence that would establish the claims.  Thus, he has 
been provided notice of what VA was doing to develop the 
claims, notice of what he could do to help his claims and 
notice of how his claims were still deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on his claims.  The veteran's private and VA 
medical records have been obtained and he has been examined 
multiple times.  The evidence satisfies 38 C.F.R. § 3.326.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the veteran could or 
should obtain has been provided in effect and no additional 
pertinent evidence appears forthcoming.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the veteran or 
the appellant, and there is no other specific evidence to 
advise him/her to obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
veteran has had sufficient notice of the type of information 
needed to support the claims and the evidence necessary to 
complete the applications.  Therefore, the duty to assist and 
notify as contemplated by applicable provisions, including 
VCAA, has been satisfied with respect to said issues on 
appeal.  As such, the Board finds that the development 
requirements of the VCAA have also been met.  VA has done 
everything reasonably possible to assist the veteran.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Background

The veteran had active service from November 1979 to November 
1986, and from August 1990 to June 1991.  He served in the 
Reserves from May 1988 to May 1996.  

The service medical records reflect treatment for lumbar and 
cervical spine pain.  In April 1982, the veteran was treated 
for low back pain which was associated with acute viral 
syndrome.  In May 1982, the veteran reported sacral/coccyx 
pain with no known trauma.  He complained of gradually 
decreasing numbness.  It was also noted that he was no longer 
having pain down either lower extremity or numbness.  

In August 1984, the veteran was treated for complaints of 
pain and stiffness in the upper thoracic area with decreased 
range of motion with pain to touch after he had jumped off a 
wall and pulled something in his neck.  The veteran had pain 
along the upper portion of the left trapezius with a positive 
trigger point, decreased range of motion, and spasm.  The 
impression was spasm of the left trapezius.  He regained full 
range of motion thereafter.  

On a November 1986 Discharge/Reenlistment examination, 
stiffness of the posterior cervical area, superior trapezius, 
without spasm and with full range of motion was noted.  
Otherwise, musculoskeletal/spine and neurologic examinations 
were normal.  

On periodic examinations dated in May 1988 and January 1989, 
the veteran denied having recurrent back pain.  On 
examination, musculoskeletal/spine and neurologic 
examinations were normal.  

In March 1989, the veteran reported having fever, chills, 
nausea, and low back pain.  He was referred to Saint 
Vincent's Hospital.  His past medical history noted that the 
veteran would get a positional headache when he changed 
position.  At that point, his headache would recur and 
flexion of the neck caused pain in the lower back.  On 
admission, he presented with complaints of low back pain and 
the flu.  The diagnosis was probable viral arthritis.  
Another report from that facility noted that the veteran 
reported that he had been seen in the past by a chiropractor 
for muscle spasm.  The discharge diagnoses were viral 
syndrome, severe back pain secondary to viral syndrome, and 
headache secondary to viral syndrome.  

On a May 1991 periodic examination, it was noted that the 
veteran had been treated for back spasms at Saint Vincent's 
Hospital in March 1990 with a questionable viral etiology.  
On examination, the musculoskeletal/spine and neurologic 
examinations were normal.  

In June 1991, it was noted that the veteran had mechanical 
low back pain after he had been scuba diving.  The pain had 
started that day or the day earlier.  There had been no 
numbness or tingling.  He reported that he was carrying heavy 
objects including diving tanks which resulted in low back 
pain.  X-rays of the lumbosacral spine were negative.  Deep 
tendon reflexes were 2/4, strength was 5/5, straight leg 
raising were negative and there was no radicular pain.  

On a November 1992 periodic examination, the veteran denied 
having recurrent back pain.  On examination, the 
musculoskeletal/spine and neurologic examinations were 
normal.  

In November 1992, it was noted that the veteran had bilateral 
cervical neuropathy.  The etiology was unclear, possibly 
fatigue.  

Post-service, the veteran received VA treatment.  In August 
1996, the veteran reported that he had back spasms.  He was 
later hospitalized to undergo a lumbar puncture which 
revealed aseptic meningitis.  

In September 1996, the veteran reported that he had back pain 
after he got down from a loading dock the night before.  The 
impression was lumbar strain.  The next month, he was 
diagnosed as having aseptic meningitis.  In January 1997, the 
veteran reported having pain after doing moving associated 
with a job.  The impressions were status post aseptic 
meningitis and lumbosacral strain.  

In 1997, the veteran participated in VA physical therapy for 
complaints of back pain.  In March 1997, the veteran reported 
having increased back pain in conjunction to a cold/flu.  

In April 1998, the veteran was referred to physical therapy.  
In July 1998, the veteran reported having pain in the upper 
thoracic region after carrying a gallon of milk in his 
backpack.  The diagnosis was cervical/thoracic somatic 
dysfunction with some decrease in mobility.  In December 
1998, the veteran complained of upper back and neck pain.  

In September 1999, it was noted that the veteran had muscular 
aches of the low back and neck of an obscure etiology and 
which had been worse since his meningitis.  

In November 1999, it was noted that the veteran had muscular 
aches and pain of the low back and neck.  It was further 
noted that he might have the "Stiff Man Syndrome."

In February 2000, it was noted that the veteran was still 
having problems with back pain and spasms with lifting small 
objects.  

In June 2000, the veteran reported having severe back pain.  
The diagnosis was chronic low back pain and spasm which may 
be related to chronic reinjury, Lyme disease given the 
constellation of symptoms, or early basal ganglia disease 
with dystonia.  A June magnetic resonance imaging (MRI) of 
the cervical spine revealed foraminal compromise at multiple 
levels related to uncovertebral proliferative changes as a 
manifestation of spondylosis with no canal stenosis and 
potential existing root effacement; an MRI of the lumbar 
spine showed spondylosis with no canal stenosis; and an MRI 
of the thoracic spine showed no disc herniation, no canal 
stenosis, and no abnormal cord signal.  X-rays of the lumbar 
spine revealed degenerative disc disease and of the thoracic 
spine revealed degenerative changes as well as old, mild 
compression fractures of the mid thoracic spine.  

Thereafter, the veteran continued to complain of multi-level 
back pain.

In October 2000, the veteran was afforded a VA evaluation.  
The impression was that the veteran had a chronic history of 
low back pain with muscle stiffness and stiffness in his 
neck.  The exact etiology was unclear; however, the examiner 
opined that it could be related back to an episode of viral 
encephalitis that may have caused some irritation of his 
anterior horn cells.  The examiner stated that up to this 
time, there was no evidence of any major organic cause for 
this which could be demonstrated on testing.  

In August 2001, an opinion letter was furnished by a VA 
physician who was the Chief of Neurology Service at a VA 
medical center, Dr. T.  In this letter, the VA physician 
indicated that the veteran's MRIs and x-rays suggested that 
he had multilevel degenerative changes in his spine.  These 
changes could produce low back pain with radiation into the 
leg, and were consistent with degenerative arthritis at 
multiple levels throughout the veteran's spine.  He opined 
that this problem caused back pain and spasms.  He noted that 
although these types of changes were frequently the result of 
wear and tear including strenuous activities and trauma, the 
physician could not say with certainty which of the events in 
the veteran's past had contributed.  He stated that changes 
of this type were generally not the result of one single 
event, but rather, the effect of cumulative stress over time.  
This type of stress could include events related to his 
military service, including parachute jumping.  The physician 
indicated that the veteran had normal electromyography (EMG) 
and nerve conduction velocity (NCV) studies.  

In February 2003, the same physician, Dr. T., provided 
another opinion letter.  In this letter, the examiner 
explored the possibility that the veteran's history of viral 
infections caused his back disorders.  The examiner stated 
that, in general, viral infections do not result in 
persisting back pain and do not result in the type of 
radiographic abnormalities seen on his MRI.  Back pain 
related to viral infections is typically due to myalgia 
(muscle pain) and associated muscle spasm, not to anatomic 
changes in the vertebral bodies, disc spaces, neural foramina 
or uncovertebral areas.  The physician stated that he did not 
believe that these were related to his chronic back pain.  
Rather, his back changes were the type usually the result of 
accumulated wear and tear, including due to trauma.  After 
referring to the veteran's service medical records as 
provided by the veteran and his previous opinion letter, the 
physician stated that although he did not know which specific 
events in his past contributed to his back pain, the pain 
clearly began and was documented during his military service; 
however, the back changes were not related to past viral 
infections.  The examiner reported that a note from May 1982 
that he was no longer having pain down the lower extremity or 
numbness.  

In July 2003, the veteran complained of multi-level back 
pain, stiffness, and spasms.  Again, it was noted that he had 
"Stiff Man's Syndrome."  

In August 2003, the veteran was afforded a VA examination.  
The diagnosis was degenerative disc disease of the thoracic 
and lumbar spine.  The examiners, a physician's assistant and 
S. T., M. D., opined that the veteran's lumbar and cervical 
complaints were most likely secondary to aseptic meningitis 
which occurred after his military service.

In October 2003, A VA medical opinion was obtained from Dr. 
J.  The examiner reviewed the veteran's history in detail and 
referred to pertinent service and post-service medical 
records.  The entire claims file was reviewed extensively and 
the medical records were reviewed "page by page."  The 
question posed to the VA examiner was whether there was 
sufficient evidence of trauma to either the neck or the back 
to account for the degenerative changes which exist in the 
spine.  The examiner stated that there was no documentation 
to support the contention that the veteran sustained 
incidents of trauma to the back which resulted in his 
degenerative joint disease of the spine.  It was noted that 
the August 2003 VA examination stated that the veteran's 
current lumbar and cervical complaints were most likely 
secondary to meningitis which occurred after military 
service.  The examiner stated that he agreed with the VA 
physician, Dr. T., that viral illnesses should not result in 
the degenerative changes which were present in the veteran's 
back.  However, he further indicated that he found no 
documentation in the service medical records or in the post-
service medical records that there was a specific incident or 
cumulative incidents that resulted in an ongoing and gradual 
progression of degenerative joint disease.  He opined that it 
is not as least as likely as not that the veteran's 
degenerative joint disease is related to his military 
service.  

In November 2003, a third notation was received from Dr. T.  
In that notation, he indicated that the veteran's MRIs and 
his x-rays did not show when the degenerative changes 
occurred or the precipitating events causing those changes.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, service connection may be granted for arthritis if 
manifested to a compensable degree with one year following 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Active military, naval, or 
air service includes any period of active duty training 
(ACDUTRA) during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24).

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 
8 Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  The analysis required by 38 U.S.C.A. § 1154(b), 
however, applies only as to whether an injury or disease was 
incurred or aggravated in service.  It does not apply to the 
questions of whether there is a current disability or a nexus 
connecting the disability to service.  See Caluza; Collette, 
supra.  38 C.F.R. § 1154(b) does not obviate the requirement 
that a veteran submit medical evidence of a causal 
relationship between his current conditions and his military 
service.  Wade v. West, 11 Vet. App. 302 (1999).  The veteran 
does not allege nor does the record show that a neck or back 
disorder was sustained during combat.  Thus, 38 U.S.C.A. § 
1154(b) is not for application.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharged, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been reaffirmed by the U.S. Court 
of Appeals for the Federal Circuit, which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as a lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

The veteran contends that he sustained a chronic spinal 
disability of both the lumbar and cervical spine subsequent 
to a viral infection while on active duty which resulted in 
several episodes of injury in service.  The veteran is not 
competent to make this medical assessment.  See Espiritu.

At the outset, the Board notes that in the March 2004 
informal hearing presentation, the veteran's representative 
pointed to the August 2003 VA examination and indicated that 
it was inadequate for rating purposes because the examination 
was performed by a physician's assistant and not a physician.  
The Board notes that the examination was co-signed by a 
physician.  However, in reviewing the pertinent medical 
opinions, the Board find that this opinion is to be afforded 
little weight for the reasons set forth below; thus, agreeing 
in fact with the representative.

Also, the veteran's representative asserted that the examiner 
who provided the October 2003 opinion did not obtain the 
veteran's history from the veteran himself.  The Board notes 
that this medical opinion was obtained for the purpose of 
having a medical professional review the claims file in its 
entirety and provide a competent opinion with regard as to 
whether any current lumbar or cervical disorder is related to 
service.  The purpose of this opinion was not to interview 
the veteran or perform an examination.  The prior 
examinations contained reports of history by the veteran as 
well as current diagnoses.  The purpose of this opinion was 
to assess whether a nexus exists between current disabilities 
and service.  This competent opinion provided what was 
sought.  

The Board has been presented with multiple medical opinions.  
The Board has the duty to assess the credibility and weight 
to be given the evidence.  The August 2003 opinion that there 
is a relationship between current disorders and a post-
service infection constitutes negative evidence.  However, we 
reject the opinion as lacking a factual foundation.  The 
opinion of Dr. T. does constitute positive evidence, 
particularly his noting of possible lower extremity problems 
including pain and numbness.  However, he fails to mention 
that other inservice back complaints reflected recent or 
acute onset, that there had been a denial of numbness and 
tingling, that testing disclosed deep tendon reflexes of 2/4, 
strength of 5/5, negative straight leg raising, and no 
radicular pain.  This type of evidence was not mentioned or 
explained away by Dr. T.; thus reducing the probative weight 
of his opinions.  The opinion of October 2003 reflects a 
review of the record, is supported by contemporaneous 
records, and is more reliable.  The examiner reviewed the 
pertinent evidence page by page and then rendered his 
opinion.  Thus, the Board finds that this opinion should be 
afforded the most probative weight.  The examiner determined 
that there is no nexus between current lumbar and cervical 
spine disorders and service.

Based on the evidence of record, the Board finds that neither 
a chronic lumbar spine disorder nor a chronic cervical spine 
disorder was manifest during service and arthritis was not 
manifest within one year of separation.  

Accordingly, lumbar and cervical disease or injury were not 
incurred in or aggravated by service nor may degenerative 
joint disease be presumed to have so been incurred.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

Service connection for a lumbar spine disorder is denied.  

Service connection for a cervical spine disorder is denied.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



